MEMORANDUM **
Jesus Giles-Martinez appeals from his sentence imposed following his guilty plea conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326. Giles-Martinez contends the district court violated the Sixth Amendment by increasing his term of imprisonment based on his prior conviction, which was never admitted by him during his plea colloquy, nor proved beyond a reasonable doubt to a jury. He also contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is no longer good law in light of the intervening Supreme Court decision Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d 205 (2004). These contentions are foreclosed. See United States v. Beng-Salazar, 452 F.3d 1088 (9th Cir.2006) (rejecting after Shepard the specific contention that a section 1326(b) enhancement cannot be applied where the defendant did not admit the prior conviction during a guilty plea); United States v. Wetland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (holding that we are bound to follow Almendarez-Torres even though it has been called *648into question, unless it is explicitly overruled by the Supreme Court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.